United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2423
                                   ___________

William B. Gabriel,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
William N. Summers; Stephen F.           *
Daniels; Jeffrey L. Clothier; North      * [UNPUBLISHED]
Bluffs Development Corporation; Does, *
1-100,                                   *
                                         *
             Appellees.                  *
                                    ___________

                             Submitted: July 30, 2008
                                Filed: July 31, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      William Gabriel appeals the district court’s1 dismissal of his pro se action as
well as various adverse orders, including the court’s order denying his motion for
injunctive relief. After careful review, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.